Clark, Judge.
This appeal is from denial of a motion for summary judgment by plaintiff which was certified for review. Del-Cook Timber Company contracted with Frank Bird, Jr. for the purchase of timber from his tract of land in Florida making an advance payment of $1,000. Plaintiff brought this suit for refund of this advance payment. This appeal arises out of a factual dispute revolving around the following provision in the contract:
"It is expressly agreed and understood by the parties hereto that if Buyer has been unable to cut and remove $1,000 in value of trees from said tract by August 27, 1970, then said Buyer shall have the option to (1) have this contract extended by such length of time as is necessary to cut and remove $1,000 worth of trees, or (2) Seller shall refund Buyer the difference between the value of trees cut and removed . . . and the $1,000 advance which has been paid to Seller.” (Emphasis supplied.)
This provision shows the buyer’s options become exercisable if it has been "unable to cut and remove.” Whether such was the case is a question of fact. Plaintiff-buyer has *596alleged several trips to the land to see if the land was dry enough to cut and remove the timber and on each occasion concluded it was too wet. Defendant denied this allegation. Both sides have presented affidavits containing the opinions of experts which merely sharpen the conflict.
Submitted February 7, 1972
Decided February 25, 1972.
Knight & Perry, W. S. Perry, for appellant.
Tillman, Brice, McTier & Coleman, John T. McTier, for appellee.
There being a genuine issue of fact over whether the land could have been logged during the contract time, the trial court did not err in denying the plaintiff’s motion for summary judgment. General Motors Corp. v. Wilson, 120 Ga. App. 156, 157 (169 SE2d 749); Caldwell v. Gregory, 120 Ga. App. 536 (171 SE2d 571); Holland v. Sanfax Corp., 106 Ga. App. 1 (126 SE2d 442).

Judgment affirmed.


Jordan, P. J., and Deen, J., concur.